Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 5, 2021                                                                                      Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  160806(68)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  KELLY GOTTESMAN, on Behalf of Himself                                                                              Justices
  and All Others Similarly Situated,
               Plaintiff-Appellee,
                                                                   SC: 160806
  v                                                                COA: 344568
                                                                   Wayne CC: 17-014341-CZ
  CITY OF HARPER WOODS,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant to file a
  supplemental brief in support of the application for leave to appeal is GRANTED. The
  supplemental brief submitted on May 3, 2021, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 5, 2021

                                                                              Clerk